HAND, Circuit Judge (dissenting).
I agree that I can have no purpose to sail to the moon, however much I might enjoy it; a plan involves some belief in the possibility of its execution. But I can purpose for the future what I know cannot succeed as things now stand. It seems to me that the board was justified in finding, not only from what the alien said, but from the fact that his father and brother were already here, that he believed he might be able to remain, and meant to do so if he could. That he wanted .to do so is beyond dispute; I am willing to agree that he thought it unlikely that he would succeed. But -nevertheless his arrival was a step, not only in his education, but in another plan, unpromising, it is true, but perhaps realizable before the time came when apparently he would have to return. So it seems to me he had a double purpose, or at least I can see how reasonable people might so conclude.